PATTERSON, Justice:
This appeal concerns the right of James R. Jolliff, Jr. to participate as a candidate in a special election to fill a vacancy on the Board of Supervisors for Beat 1 of Wilkinson County.
The election was stayed by this Court in Jolliff v. State of Mississippi, Miss., 210 So.2d 470 (Miss.1968). The appellant’s conviction was reversed and he was reinstated to office by this Court in Jolliff v. State of Mississippi, Miss., 215 So.2d 234 decided this date. This appeal is therefore moot and is hereby dismissed.
Appeal dismissed.
All Justices concur.